DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites the limitation "the third side" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of a prompt examination the examiner reads claim 12 as with "the third [[end".
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Noudo, US 2012/ 0242874 (corresponding to US 8,736,731).
In re Claim 1, Noudo discloses a substrate (Fig. 2) comprising: a light-shielding layer 40; a color filter 35; an overcoat layer OCL (Fig. A) covering the color filter 35; and a plurality of convex portions (micro lens ([0074]) corresponding to upper portions of 36 and marked as (G, R, B)) formed on the overcoat layer OCL, wherein an outer shape of the substrate 2 has at least a long side edge LSE and a short side edge SSE, the short side edge SSE is parallel to a first direction (a horizontal direction in Figs. 18 and 19), the long side edge LSE is parallel to a second direction (a vertical direction in Figs. 18 and 19) intersecting the first direction  (the horizontal direction in Figs. 18 and 19), the plurality of convex portions (G, R, B) have a first convex portion (marked as G) and a second convex portion (marked as B), the first convex portion G and the second convex portion B are located near the long side edge, the first convex portion G extends in the first direction (the horizontal direction in Figs. 18 and 19), and the second convex portion B is aligned with the first convex potion G in the second direction (the vertical direction in Figs. 17, 18 and 19) and extends in the first direction (the horizontal direction in Figs. 18 and 19) (Figs. 1-3, 17-20, and A; [0052-0130], [0236-0251]).
Let’s note that Figs. 18 and 19 of Noudo correspond to a so-called honeycomb array ([0248]) that is well-known in the art as providing most dense coverage. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the honeycomb structure since it was known in the art as providing most dense coverage. (MPEP2144.I.)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Noudo’s Fig. 2 annotated to show the details cited

In re Claim 2, Noudo discloses the substrate of claim 1, wherein the light-shielding layer 40 has a first slit 1S between the long side edge LSE and a display area DA, and the first convex G portion and the second convex portion B are located between the long side edge LSE and the first slit 1S (Fig. A).
In re Claim 3, Noudo discloses the substrate of claim 1, wherein the first convex portion G and the second convex portion B are connected to each other via an upper portion of CP on the overcoat layer OCL (Fig. A).
In re Claim 4, Noudo discloses the substrate of claim 3, wherein a concave portion CCP (Fig. A) is formed by the first convex portion G, the second convex portion  B and the connection portion CP, and a depth D of the concave portion CCP is greater than a thickness of the connection portion CP (Fig. A).
In re Claim 7, Noudo discloses the substrate of claim 1, wherein the plurality of convex portions (G, R, B) have a third convex portion R extending in the second (vertical) direction (Fig. 19).
In re Claim 8, Noudo discloses the substrate of claim 1, wherein, the first convex portion G has a long axis along the first (horizontal) direction and a short axis along the second (vertical) direction, and the second convex portion B has a long axis along the first (horizontal) direction and a short axis along the second (vertical) direction (Fig. 19).
In re Claim 9, Noudo discloses the substrate of claim 7, wherein, the first convex portion G has a long axis along the first (horizontal) direction and a short axis along the second (vertical)  direction, the second convex portion B has a long axis along the first (horizontal) direction and a short axis along the second (vertical) direction, and the first convex portion G and the second convex portion B are located between the third convex portion R and the long side edge (Fig. 19).
In re Claim 10, Noudo discloses the substrate of claim 9, wherein in the first (horizontal)  direction, the first convex portion G has a first end 1E (Fig. B) and a second end 2E opposed to the first end 1E, in the first (horizontal) direction, the second convex portion B has a third end 3E and a fourth end 4E opposed to the third end 3E, the first end 1E is located closer to the long side edge LSE than the second side 2E is, in the first (horizontal) direction, the second end 2E faces the third convex portion R, the third end 3E is located closer to the long side edge LSE than the fourth end 4E is, and in the first (horizontal) direction, the fourth end 4E faces the third convex portion R (Fig. B).


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fig. B. Noudo’s Fig. 19 annotated to show the details cited

In re Claim 11, Noudo discloses the substrate of claim 10, wherein the second end 2E is in contact with the third convex portion R, and the fourth end 4E is in contact (through 40) with the third convex portion R.
In re Claim 12, Noudo discloses the substrate of claim 7, wherein, the first convex portion G has a long axis along the first (horizontal) direction and a short axis along the second (vertical) direction, the second convex portion B has a long axis along the first (horizontal) direction and a short axis along the second (vertical) direction; in the first direction, the first convex portion G has a first end 1E and a second end 2E opposed to the first end 1E, in the first (horizontal) direction, the second convex portion B has a third end 3E and a fourth end 4E opposed to the third end 3E, the first end 1E and the third [[end 3E are on a side of the long side edge LSE, the second end 2E is in contact with the third convex portion R, and the third end 3E is in contact (through 40) with the third convex portion 2E (Fig. B).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claims 1 and 2, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter
In re Claim 5: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 5 as: “the first convex portion and the second convex portion do not overlap the color filter”, in combination with limitations of Claims 1 and 2 on which it depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893